DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is in response to the Applicant's reply filed October 20, 2021 to the office action made on July 22, 2021.
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 1-5 and 7-11  over Cournoyer et al. (US5952362A) in view of Isaacson et al. Neurogenic orthostatic hypotension in Parkinson's disease: evaluation, management, and emerging role of droxidopa. Vasc Health Risk Manag. 2014;10:169-176. Published 2014 Apr 3. doi:10.2147/VHRM.S53983  and Conlon et al. (Pharmacological Properties of 2-((R-5-Chloro-4-methoxymethylindan-1-yl)-1H-imidazole (PF-3774076), a Novel and Selective 1A-Adrenergic Partial Agonist, in inVitro and in Vivo Models of Urethral Function. The Journal of Pharmacology and Experimental Therapeutics. June 4, 2009.Vol. 330, No. 3) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues “Dabuzalgron is an orally active selective alpha-1A adrenergic receptor agonist used to treat urinary incontinence, as suggested by Cournoyer. Alpha-1-adrenergic receptors control numerous adaptive processes in the heart, and in the arterial and venous vascular systems. Alpha-1-adrenergic receptor agonists in current clinical use are designed to stimulate smooth muscle contraction, for example to treat hypotension or urinary incontinence, and are used in amounts that result in smooth muscle contraction. There is no teaching or suggestion in Cournoyer to use dabuzalgron to treat nOH, or that dabuzalgron has the ability to maintain blood flow to the heart, increase preload, increase ventricular contractility, and increase the stroke volume of the heart.”  “The 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dabuzalgron has the ability to maintain blood flow to the heart, increase preload, increase ventricular contractility, and increase the stroke volume of the heart) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, Examiner states noting the mechanism of action of the dabuzalgron, one would expect that the alpha1A/1L agonists would render obvious the treatment of nOH.  The combination of the prior art which includes a teaching that (1) Neurogenic orthostatic hypotension (nOH) results from failure of the autonomic nervous system (ANS) to regulate blood pressure in response to postural change in patients with neurodegenerative diseases and (2) i.e., dementia, senility, Alzheimer's, are known neurodegenerative diseases; it would be 
The rejections are as below:
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cournoyer et al. (US5952362A) in view of Isaacson et al. (Neurogenic orthostatic hypotension in Parkinson's disease: evaluation, management, and emerging role of droxidopa. Vasc Health Risk Manag. 2014;10:169-176. Published 2014 Apr 3. doi:10.2147/VHRM.S53983)  and Conlon et al. (Pharmacological Properties of 2-((R-5-Chloro-4-methoxymethylindan-1-yl)-1H-imidazole (PF-3774076), a Novel and Selective 1A-Adrenergic Partial Agonist, in inVitro and in Vivo Models of Urethral Function. The Journal of Pharmacology and Experimental Therapeutics. June 4, 2009.Vol. 330, No. 3).
Cournoyer et al. teaches the treatment of various disease states such as urinary incontinence, nasal congestion, priapism, depression, anxiety, dementia, senility, Alzheimer's, deficiencies in attentiveness and cognition with an alpha1A/1L agonists (Abstract) such as N-[6-chloro-3-[(4,5-dihydro-1H-imidazol-2-yl)methoxy]-2-
While the reference teaches the associated diseases, the reference does not specify the patients that are diagnosed with neurogenic orthostatic hypotension (nOH) or in need of treatment for nOH diagnostic nor does the reference specify administration of twice, three or four times daily or the time of day.
Isaacson et al. teaches Neurogenic orthostatic hypotension (nOH) results from failure of the autonomic nervous system (ANS) to regulate blood pressure in response to postural change, due to an inadequate release of norepinephrine (NE). This leads to both orthostatic hypotension upon standing and supine hypertension when lying. nOH is a hallmark of several neurodegenerative diseases, including multiple systems atrophy, Parkinson’s disease (PD), and primary autonomic failure (p.169 Introduction).  Orthostatic hypotension has been defined as a drop in SBP of at least 20 mmHg or a drop in diastolic blood pressure of at least 10 mmHg after 3 minutes of standing. There is often a loss of the cardioacceleratory response too (p. 170 Impaired ANS response to standing in nOH). Symptomatic nOH occurs when s-SBP falls below the range of cerebrovascular autoregulation, resulting in cerebral hypoperfusion and consequent lightheadedness/dizziness or 
Conlon et al. teaches the CNS restricted selective partial 1A-adrenoceptor agonist Ro 115- 1240, (reads on dabuzalgron ) was developed in the hope that higher receptor reserve and/or improved receptor coupling in urethral as opposed to vascular smooth muscle, combined with restricted CNS exposure, would improve uroselectivity. In an initial small clinical trial (Musselman et al., 2004) Ro 115- 1240 displayed some clinical benefit with no increases in blood pressure. The study tested the hypothesis that an 1Apartial agonist could offer significant improvement in urethral tone, without the associated cardiovascular risk of previous full agonists (p 893, left column, para 1). 
Therefore, it would be obvious to a person of ordinary skill in the art at the time of filing to administer the active to patients with nOH associated condition twice, three, or four times daily in the mornings. The motivation comes from the teaching that the amount of active compound administered will of course, be dependent on the condition .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of copending Application No. 17079263 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are drawn to a method comprising identifying a patient diagnosed with nOH or in need of treatment for nOH and administering to said patient an alA-AR partial agonist, wherein the alA-AR partial agonist is dabuzalgron. While the copending claims are drawn to a method comprising identifying a patient diagnosed with nOH or in need of treatment for nOH and administering to said patient an a1A-AR partial agonist. The genus a1A-AR partial agonist reads on the species a1A-AR partial agonist dabuzalgron of the claims.


Conclusion
	No claims are allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627